t c memo united_states tax_court abdasslam and susan alami el moujahid petitioners v commissioner of internal revenue respondent docket no filed date abdasslam and susan alami el moujahid pro sese michael w bitner for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in petitioners abdasslam mr alami and susan ms alami alami el moujahid’s federal_income_tax for and a dollar_figure deficiency in petitioners’ federal_income_tax for after concessions by both parties the issues left for decision are whether petitioners are entitled to unreimbursed employee business travel expense deductions for and whether petitioners are entitled to other unreimbursed employee_business_expense deductions for and whether petitioners are entitled to charitable_contribution deductions for and and whether petitioners are entitled to an abandonment_loss deduction for petitioners conceded the following unreimbursed employee business_expenses an education expense of dollar_figure incurred in and a publication expense of dollar_figure incurred in respondent conceded the following unreimbursed employee business_expenses incurred by mr alami union dues expenses of dollar_figure incurred in and dollar_figure incurred in tool expenses of dollar_figure incurred in and dollar_figure incurred in uniform maintenance_expenses of dollar_figure incurred in and dollar_figure incurred in a license expense of dollar_figure incurred in and a soccer expense of dollar_figure incurred in respondent conceded the following unreimbursed employee business_expenses incurred by ms alami a license expense of dollar_figure incurred in and a uniform maintenance expense of dollar_figure incurred in respondent conceded dollar_figure of petitioners’ claimed noncash charitable_contribution made in respondent further conceded that petitioners are entitled to a dollar_figure charitable_contribution_deduction in each of the years and for hosting an exchange student for months in and pursuant to sec_170 unless otherwise indicated all section references are to the internal_revenue_code code and all rule references are to the tax_court rules_of_practice and procedure on the basis of the analysis herein we find petitioners are not entitled to a deduction for the employee business travel_expenses incurred in or petitioners are entitled to deductions for some of the other unreimbursed business_expenses incurred in and petitioners are entitled to deductions for some of the charitable_contributions claimed to have been made in and and petitioners are entitled to an abandonment_loss deduction in findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in minnesota at the time their petition was filed for and petitioners filed joint federal_income_tax returns i expenses_incurred in newark and portland mr alami worked as an airline mechanic for northwest airlines inc nwa from to date petitioners claimed deductions on their and tax returns related to mr alami’s employment with nwa in both years petitioners claimed deductions for vehicle travel meals and entertainment_expenses arising from mr alami’s work locations in newark new jersey and portland oregon mr alami was a member of the aircraft mechanics fraternal association amfa a union that contracted with nwa and he was subject_to a seniority-based employment displacement system mr alami was subject_to displacement from employment should a member with higher seniority bump him from his position nwa began reducing the number of mechanics it employed at the end of date in date mr alami lost his position in minneapolis minnesota when a senior mechanic bumped him pursuant to the system mr alami had days to decide between the options of being laid off or exercising his seniority to displace a junior employee mr alami wanted to stay in minneapolis but was unable to use his seniority to get a position in minneapolis instead he used his seniority to get a position in newark new jersey a newark mr alami worked in newark new jersey from date to date at the time mr alami took the position in newark he did not know how long he would remain there in a written_statement the amfa said the duration of mr alami’s employment in newark was foreseeably limited and temporary in a written_statement nwa stated the position he took in newark was temporary mr alami rented a room in newark and his family stayed in minnesota while he worked in newark mr alami flew home to minneapolis from newark almost every weekend to see his family petitioners claimed deductions for vehicle travel meals and entertainment_expenses on form 2106-ez unreimbursed employee business_expenses in mr alami incurred these expenses while working in newark the following is a table of the newark expenses item amount vehicle big_number miles dollar_figure5 dollar_figure big_number big_number dollar_figure travel_expenses while away from home meals and entertainment total b minneapolis in date mr alami was recalled to minneapolis to work as a lead mechanic from date to date in a written_statement nwa stated the position he took in minneapolis was temporary in date he was bumped again as before mr alami had days to decide between the options of being laid off or exercising his seniority to displace a junior employee mr alami wanted to stay in minneapolis but was unable to use his seniority to get a position instead he used his seniority to get a position in portland oregon c portland mr alami worked in portland oregon from june to date at the time he took the position in portland he did not know how long he would remain there in a written_statement the amfa said the duration of mr alami’s employment in portland was foreseeably limited and temporary petitioners claimed deductions for vehicle travel meals and entertainment_expenses on form 2106-ez in these were expenses mr alami incurred while working in portland the following is a table of the portland expenses item vehicle big_number miles dollar_figure5 travel_expenses while away from home meals and entertainment total amount dollar_figure big_number dollar_figure in date mr alami’s position with nwa was eliminated he was unable to use his seniority to get another position with nwa and his employment with nwa ended ii other unreimbursed employee business_expenses claimed in and petitioners claimed deductions for other unreimbursed employee business_expenses they had incurred a mr alami’s nwa employment expenses mr alami was employed by nwa during all of and in until july petitioners claimed employee_business_expense deductions for paying union dues purchasing a computer internet service cell phone service tools maintaining mr alami’s uniforms and depreciation in both and petitioners claimed a deduction for mr alami’s union dues in petitioners claimed a dollar_figure deduction for union dues and respondent conceded that petitioners were entitled to a dollar_figure deduction for union dues in petitioners claimed a dollar_figure deduction for union dues and respondent conceded that petitioners were entitled to a dollar_figure deduction for union dues petitioners submitted the dues portion of mr alami’s union contract and a dues rate increase - effective date in support of such expenses in petitioners claimed a deduction for purchasing a computer for mr alami to use in his newark apartment in the course of his employment with nwa nwa required employees to check for flights and to submit their expenses online but did not require employees to own a computer petitioners also incurred the expense of providing internet service for the computer in both and petitioners claimed a deduction for cell phone use by mr alami among the reasons mr alami needed the cell phone was that it enabled him to be reached by nwa specifically in newark mr alami needed the cell phone because he did not have a phone in the room he rented mr alami was not required by nwa to have a cell phone in petitioners claimed a deduction for purchasing tools to use in the course of mr alami’s employment with nwa in petitioners claimed a deduction for cleaning mr alami’s work uniforms mr alami was issued a uniform by nwa to wear in the course of his employment mr alami was responsible for cleaning his uniform mr alami provided a uniform maintenance schedule for that claimed he washed his work shirts times a month and his work pant sec_4 times a month for the months of each load had a unit cost of dollar_figure petitioners claimed a deduction in for depreciation in the total amount of dollar_figure for equipment in the amount of dollar_figure and a computer in the amount of dollar_figure petitioners presented no evidence of the use of such depreciated items petitioners claimed a deduction of dollar_figure in for depreciation of a computer petitioners presented no evidence of the use of the computer b mr alami’s soccer coach employment expenses mr alami became employed as a soccer coach in the school district of lakeville minnesota during and earned dollar_figure petitioners claimed a deduction of dollar_figure for unreimbursed soccer coaching expenses mr alami incurred in petitioners did not produce receipts for expenses_incurred but did submit a photo showing the items mr alami bought petitioners did not produce any evidence that such purchases were required by mr alami’s employer c ms alami’s nurse employment expenses ms alami worked as a registered nurse during and in the pediatric intensive care unit of children’s hospital in minneapolis ms alami was responsible for purchasing her uniforms and she was not reimbursed by her employer for such purchases she was required to purchase and wear royal marine blue scrubs to work ms alami was also responsible for cleaning her own uniforms ms alami was periodically required by her employer to be on call while on call ms alami had to arrive at the hospital within a certain window of time ms alami’s employer did not require her to own a cell phone but among the reasons she purchased a cell phone was that she would not have to wait by her home phone while on call in petitioners claimed a dollar_figure deduction for ms alami’s unreimbursed employee business_expenses these claimed expenses consisted of dollar_figure in cell phone expenses dollar_figure in job- related education expenses dollar_figure in financial publication expenses dollar_figure in license expenses dollar_figure in uniform expenses and dollar_figure in uniform maintenance_expenses respondent conceded the license expenses and uniform maintenance_expenses after the expenses were combined with mr alami’s uniform maintenance_expenses for in petitioners claimed a dollar_figure deduction for ms alami’s unreimbursed employee business_expenses these claimed expenses consisted of dollar_figure in publications expenses and dollar_figure in uniform maintenance_expenses respondent conceded dollar_figure of the uniform maintenance_expenses iii charitable_contribution deductions petitioners claimed a charitable_contribution_deduction of dollar_figure in petitioners claim to have contributed dollar_figure in cash and dollar_figure in noncash petitioners claim to have made other than cash contributions of clothing and miscellaneous household goods with a value of dollar_figure to the goodwill industries in apple valley minnesota and clothing and miscellaneous household goods with a value of dollar_figure to the veterans association in minneapolis minnesota petitioners said they used the thrift shop value method to determine the value of the contributions respondent conceded dollar_figure of the noncash charitable_contributions petitioners claimed petitioners claimed a charitable_contribution_deduction of dollar_figure in petitioners claim to have contributed dollar_figure in cash and dollar_figure other than cash petitioners claim to have made noncash contributions of clothing and miscellaneous household goods with a value of dollar_figure to the veterans association in minneapolis minnesota again petitioners used the thrift shop value method to arrive at the amount of the contribution petitioners produced a copy of a dollar_figure check donation to the islamic relief fund in they also produced the following an undated receipt for a bag of clothing and miscellaneous items donated to the vietnam veterans of america a receipt for a bag of clothing and miscellaneous items donated to the lupus foundation in date a blank donation receipt from the veteran’s thrift store with a date a handwritten list of what was included in for noncash donations with an estimate of each item’s value a handwritten list of what was included in for noncash donations with an estimate of each item’s value and a value guide for used clothing and other items commonly donated to charity iv quiznos franchise petitioners paid a dollar_figure nonrefundable franchise fee to quiznos franchising l l c quiznos on date with the intent of opening up a quiznos restaurant the quiznos franchise agreement stated that petitioners would execute a lease for a location within year from the date the agreement was signed it also allowed the franchisor quiznos to extend this period by months when events outside of the franchisees’ petitioners’ control occurred in selecting a location in date petitioners paid dollar_figure to form the limited_liability corporation casa star inc to run their quiznos restaurant pursuant to petitioners’ franchise agreement petitioners were to begin looking for potential store locations but were not permitted to have any direct contact with owners or real_estate agents in arranging the store location quiznos was to handle the leasing arrangements petitioners began looking for a location for their quiznos restaurant immediately after paying their franchise fee the location of petitioners’ quiznos restaurant was supposed to be in lakeville minnesota a suburb of minneapolis where petitioners resided after two quiznos restaurants had opened in lakeville petitioners expanded their search for a location in the entire twin cities area because petitioners did not think there was a sufficient business base to support a third their quiznos restaurant in lakeville minnesota petitioners began working with a representative of quiznos quiznos representative to find and make arrangements for a location for their store in date and continued their efforts through petitioners would call the quiznos representative to try and get a location for their quiznos restaurant and weeks sometimes months would go by without a response petitioners would also e-mail the quiznos representative and would not receive a response in petitioners discovered many quiznos restaurants were bankrupt or were close to filing for bankruptcy petitioners also discovered a class action lawsuit had been filed against quiznos by some quiznos restaurant owners the lawsuit’s allegations focused on quiznos’s conduct in selling franchises throughout the united_states and its post-contractual efforts to bilk its franchisees through a scheme to overcharge for the essential goods supplies services and equipment necessary to run a quiznos franchise when quiznos did respond to petitioners’ inquiries quiznos encouraged petitioners to buy an existing restaurant that was for sale by the owner petitioners had already learned that similar existing locations were not turning a profit failing and close to bankruptcy petitioners had spoken with other quiznos owners and discovered the other franchise owners had put dollar_figure into their store in addition to the franchise fee of dollar_figure only to have it go bankrupt petitioners believed that quiznos’s structure prevented the restaurants from being profitable because quiznos required store owners to purchase everything through specific suppliers as of date petitioners no longer wanted to open a quiznos restaurant because they thought it was not worth the additional dollar_figure investment necessary to actually open the restaurant petitioners contacted the quiznos representative in to ask that their dollar_figure franchise fee be refunded the quiznos representative refused to refund petitioners’ money petitioners asked for quiznos’s refusal to refund the franchise fee to be put in writing but the quiznos representative would not provide the refusal in writing and told petitioners to contact quiznos’s corporate office petitioners contacted quiznos’s corporate office and did not receive a response when petitioners did not receive a response to their request for a refund of the franchise fee petitioners contacted the attorney_general of minnesota attorney_general petitioners did not hire an attorney because they could not afford one petitioners did not attempt to join in the class action lawsuit because the participants were quiznos restaurant owners who had already opened a store and there was a fee for joining the lawsuit the attorney_general wrote a letter to quiznos on date requesting a written response to petitioners’ request for a refund in days quiznos did not timely respond and the attorney_general wrote another letter to quiznos requesting a response quiznos responded on date but did not address whether petitioners would be refunded their money petitioners contacted the attorney_general after receiving a copy of quiznos’s response and petitioners’ letter was forwarded to quiznos by the attorney_general on date in a letter dated date quiznos refused to refund petitioners’ franchise fee of dollar_figure the attorney_general forwarded this letter to petitioners on date petitioners have taken no further action to try to procure a refund of the franchise fee petitioners claimed a dollar_figure abandonment_loss deduction on their tax_return for the dollar_figure quiznos franchise fee and for the dollar_figure they paid to incorporate casa star inc petitioners also claimed a dollar_figure depreciation deduction for their quiznos franchise petitioners did not take any actions to formally dissolve casa star inc petitioners were unaware that any_action had to be taken to dissolve casa star inc and do not know whether or not casa star inc remains active today opinion petitioners have not claimed that they satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent with regard to any factual issue accordingly petitioners bear the burden_of_proof see rule a deductions are a matter of legislative grace and the taxpayer has the burden of showing that he is entitled to any deduction claimed id 292_us_435 i traveling expenses_incurred in newark and portland a taxpayer’s expenses for his own food and lodging are personal_living_and_family_expenses within the meaning of sec_262 and therefore nondeductible unless a deduction is expressly permitted by some other section see sec_1 b income_tax regs sec_162 permits a taxpayer to deduct ordinary and necessary traveling expenses including meals_and_lodging incurred during the taxable_year in carrying on any trade_or_business if the expense is incurred while away from home and the expense is incurred in the pursuit of a trade_or_business see also 326_us_465 in order to determine whether an expense is incurred away from home it is necessary to determine the location of the taxpayer’s home 638_f2d_248 1st cir revg tcmemo_1979_299 in the context of sec_162 a taxpayer’s home generally refers to the area of a taxpayer’s principal place of employment whether or not in the vicinity of the taxpayer’s personal_residence 72_tc_190 affd 662_f2d_253 4th cir 49_tc_557 accordingly when a taxpayer’s principal place of employment changes but the taxpayer does not change the location of his permanent personal_residence the taxpayer’s home for purposes of sec_162 generally changes to the taxpayer’s new principal_place_of_business an exception to the general_rule in defining a taxpayer’s home may exist where the taxpayer has accepted temporary employment away from his permanent personal_residence 358_us_59 in that event the taxpayer’s tax_home may remain in the area of his permanent personal_residence so that he is away from home while stationed at the temporary job site if such employment is found to be indefinite or indeterminate rather than temporary the general_rule will classify a taxpayer’s tax_home as the area of the taxpayer’s principal place of employment kroll v commissioner supra pincite whether employment is temporary indefinite or indeterminate is a question of fact peurifoy v commissioner supra pincite however sec_162 provides that a taxpayer shall not be treated as being temporarily away from home during any period of employment if such period exceed sec_1 year i n the pursuit of a trade_or_business has been read to mean the exigencies of business rather than the personal conveniences and necessities of the traveler must be the motivating factors commissioner v flowers u s pincite this court previously has dealt with the question of whether bumped nwa airline mechanics are entitled to deduct vehicle lodging meal expenses_incurred while working away from their primary residences see riley v commissioner tcmemo_2007_153 wilbert v commissioner tcmemo_2007_152 affd 553_f3d_544 7th cir farran v commissioner tcmemo_2007_151 bogue v commissioner tcmemo_2007_150 stockwell v commissioner tcmemo_2007_149 in all five aforementioned nwa cases we disallowed deductions claimed by taxpayers because in each case there were no business exigencies for the taxpayers to maintain their primary residence in the minneapolis area away from their place of employment accordingly the taxpayers had not maintained their residences in the pursuit of business see riley v commissioner supra wilbert v commissioner supra farran v commissioner supra bogue v commissioner supra stockwell v commissioner supra this conclusion was recently affirmed by the court_of_appeals for the seventh circuit in 553_f3d_544 7th cir a newark mr alami’s employment in newark lasted approximately months date through date sec_162 provides that a taxpayer shall not be treated as being temporarily away from home during any period of employment if such period exceed sec_1 year because mr alami was not temporarily away from home when he was working in newark his tax_home shifted to newark see peurifoy v commissioner supra pincite accordingly mr alami was not away from home when he incurred the newark expenses and petitioners may not deduct the newark expenses as sec_162 traveling expenses b portland after mr alami was bumped from newark new jersey he became employed with nwa in minneapolis and worked there from date until date in date when mr alami was bumped again from his position in minneapolis he was able to secure a position in portland he worked in portland from june to date when he lost his job with nwa during mr alami also worked in the minneapolis area as a soccer coach for the independent school district of lakeville minnesota whether his position in portland was temporary is a question of fact mr alami’s position in portland lasted less than months however we need not decide whether mr alami’s employment in portland was temporary because he did not maintain his minneapolis residence in the pursuit of business in order for mr alami’s portland expenses to be deductible he must have maintained his minneapolis area residence in the pursuit of a trade_or_business in wilbert stockwell bogue farran and riley we concluded that none of the taxpayers had maintained their minneapolis area homes in the pursuit of business in all five cases after the taxpayers had been bumped from minneapolis to places of employment outside of minneapolis we noted that the taxpayers’ chances of becoming employed by nwa in minneapolis again depended on nwa’s needs we concluded it was unforeseeable that any of the taxpayers would be able to return to employment in minneapolis at any time because of the seniority system accordingly we concluded that the taxpayers maintained homes in the minneapolis area for personal reasons this reasoning recently was affirmed by the court_of_appeals for the seventh circuit in wilbert v commissioner f 3d at ___ slip op pincite when the court stated we might well have a different case if wilbert had had a firm justified expectation of being restored to his job at the minneapolis airport within a short time of his initial layoff the circumstances in this case are most analogous to those in wilbert the taxpayer in wilbert had a real_estate busine sec_2 in addition to his employment with nwa and the taxpayer’s wife was employed intermittently in the minneapolis area we concluded that because the taxpayer’s principal employment was with nwa and not his real_estate business the latter was not a significant factor in our analysis wilbert v commissioner tcmemo_2007_152 n this reasoning was affirmed by the court_of_appeals which noted that if selling real_estate had been mr wilbert’s main business it would have provided mr wilbert a good argument that he had a business reason to maintain his minneapolis area residence mr wilbert’s real_estate business was based in the minneapolis area wilbert v commissioner f 3d at ___ slip op pincite here in circumstances similar to those in wilbert it does not appear that mr alami’s soccer coaching job was his main business in there is no evidence that mr alami considered his soccer coaching employment his main employment when he accepted employment in portland rather mr alami worked for nwa and mr wilbert’s income from the real_estate business was dollar_figure in the relevant tax_year but he did not actually receive the money a commission until the following year accepted employment outside the minneapolis area in order to stay employed with nwa as long as possible accordingly the soccer coaching job did not provide mr alami with a business reason to maintain his minneapolis area residence during the period of his employment with nwa the court_of_appeals considered whether mrs wilbert’s having a business in minneapolis would provide a business reason for mr wilbert to maintain the minneapolis area residence wilbert v commissioner f 3d at ___ slip op pincite the court noted that her employment would make it more reasonable for mr wilbert to not move away from minneapolis but would not permit a deduction of traveling expenses id mr wilbert’s decision to live with his wife would be a personal rather than business decision id ‘in this respect mr and mrs hantzis’ situation is analogous to cases involving spouses with careers in different locations each must independently satisfy the requirement that deductions taken for travel_expenses incurred in the pursuit of a trade_or_business arise while he or she is away from home’ quoting hantzis v commissioner f 2d pincite n here although ms alami was employed in minneapolis this does not provide a business reason for mr alami’s maintenance of the minneapolis area residence similar to the taxpayers in wilbert stockwell bogue farran and riley mr alami did not appear at any point to have a realistic prospect of resuming working for nwa in minneapolis after he was bumped from his minneapolis employment for the second time in date accordingly mr alami did not have a business reason to maintain his minneapolis area residence and he is not entitled to deduct the portland expenses ii other unreimbursed business_expenses claimed the commissioner’s determinations are generally presumed correct and the taxpayer bears the burden of proving the determinations erroneous rule a the taxpayer bears the burden of proving that he is entitled to the deduction claimed and this includes the burden of substantiation id 65_tc_87 affd per curiam 540_f2d_821 5th cir a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish he or she is entitled to the deductions sec_6001 a taxpayer may deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business during the year sec_162 personal living or family_expenses are not deductible sec_262 services performed by an employee constitute a trade_or_business and accordingly a taxpayer may deduct unreimbursed employee business_expenses incurred 91_tc_352 sec_1_162-17 income_tax regs if a taxpayer establishes that he or she paid_or_incurred a deductible business_expense but does not establish the amount of the expense we may approximate the amount of the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir however for the cohan_rule to apply there must be sufficient evidence in the record to provide a basis for the estimate 85_tc_731 certain expenses may not be estimated because of the strict substantiation requirements of sec_274 see sec_280f 50_tc_823 affd per curiam 412_f2d_201 2d cir a mr alami’s other nwa employee_expenses the expenses petitioners claim as employee_business_expense deductions in which are still in dispute are as follows union dues expenses a computer expense cell phone and internet expenses and a depreciation expense the expenses petitioners claim as employee_business_expense deductions in which are still in dispute are as follows union dues expenses cell phone expenses tool expenses uniform maintenance_expenses and a depreciation expense union dues the amounts of union dues expenses still in dispute for and are dollar_figure and dollar_figure respectively petitioners have failed to present any evidence that they actually paid such union dues petitioners have submitted evidence as to the amounts of dues required in and however they have failed to substantiate that they actually paid them accordingly petitioners are not entitled to employee_business_expense deductions for union dues in and above those respondent conceded computer a computer is listed_property and subject_to the strict substantiation requirements of sec_274 sec_280f petitioners introduced a gateway receipt dated date as substantiation for the computer expense mr alami claimed to have used the computer to check on job- related information however he was not able to produce any evidence that he was required by his employer nwa to have a computer nor did he prove how much of the computer’s overall use was for business as distinct from personal purposes mr alami’s purchase of the computer was not shown to be an ordinary and necessary business_expense of being an employee of nwa see riley v commissioner tcmemo_2007_153 wasik v commissioner tcmemo_2007_148 however even if petitioners had shown the computer to be an ordinary and necessary business_expense of being an employee of nwa petitioners have not substantiated the purchase of the computer petitioners submitted a receipt dated in support of a deduction claimed for petitioners have not shown that they incurred such an expense in petitioners’ deduction for a computer expense is disallowed cellular phone a cellular phone is listed_property and subject_to the strict substantiation requirements of sec_274 sec_280f a taxpayer must establish the amount of business use and the amount of total use for the property to substantiate the amount of expenses for listed_property nitschke v commissioner tcmemo_2000_230 sec_1 5t b i b temporary income_tax regs fed reg date petitioners introduced cellular phone bills and checks used to pay these cellular phone bills that partially substantiate the amounts of the claimed deductions mr alami claimed the cellular phone was a necessity in newark and portland where he did not have a land phone line mr alami also stated that the amounts of the claimed deductions were a quarter of the total of his phone bills for and mr alami has failed to establish the amount of time he used his cell phone for business and personal purposes additionally mr alami conceded that his employer did not require that he have a cell phone see riley v commissioner supra stockwell v commissioner tcmemo_2007_149 wasik v commissioner supra petitioners’ deductions for cellular phone expenses are disallowed internet internet expenses have been characterized as utility expenses see verma v commissioner tcmemo_2001_132 strict substantiation therefore does not apply and we may estimate the business portion of utility expenses under the cohan_rule see pistoresi v commissioner tcmemo_1999_39 petitioners introduced checks with charter communications as payee which exceed the claimed amounts of internet deductions but petitioners did not introduce evidence as to how much mr alami used the internet for nwa employee matters and personal matters additionally petitioners did not produce evidence that nwa required mr alami to have internet access the internet expenses petitioners incurred were not ordinary and necessary employee business_expenses see riley v commissioner supra stockwell v commissioner supra petitioners’ deductions for internet expenses are disallowed tools the amount of the tool expenses deduction still in dispute for is dollar_figure petitioners submitted the following four receipts to substantiate the tool expenses sears dollar_figure on home depot dollar_figure on but petitioners claimed only dollar_figure of that amount as a deductible employee_business_expense fleet farm dollar_figure with an unknown date and home depot with an unknown amount and date the strict substantiation requirements of sec_274 do not apply to these expenses and the cohan_rule may apply however petitioners must still provide minimum substantiation of such expenses because petitioners bear the burden_of_proof see sec_6001 rule a we allow petitioners a dollar_figure deduction for tools sears receipt dollar_figure plus home depot receipt dollar_figure petitioners were not able to provide the dates of the fleet farm receipt or the home depot receipt nor were they able to provide further information about the other tool purchases during uniform maintenance the amount of uniform maintenance expense deductions still in dispute for is dollar_figure expenses for uniforms are deductible if the uniforms are of a type specifically required as a condition_of_employment the uniforms are not adaptable to general use as ordinary clothing and the uniforms are not worn as ordinary clothing 30_tc_757 wasik v commissioner supra beckey v commissioner tcmemo_1994_514 mr alami was required to wear a uniform provided by nwa to work every day petitioners introduced a document on the letterhead of their c p a that purports to indicate how the sum was calculated but it suggests an excessive_amount the document alleges that mr alami washed his uniform times per month at dollar_figure per wash and dry cycle for months in we may estimate the amount of these expenses using the cohan_rule see riley v commissioner supra stockwell v commissioner supra we adopt the unit cost of dollar_figure listed on petitioners’ exhibit as the cost to wash and dry one load of laundry we find that approximately eight loads of laundry for each of the months mr alami worked is a reasonable number to yield clean shirts pants and a jacket per month mr alami worked only months for nwa in this yields a deduction for uniform maintenance that does not exceed the amount respondent conceded accordingly petitioners are not entitled to deduct any uniform maintenance_expenses above that respondent conceded depreciation petitioners claimed a computer depreciation expense of dollar_figure for an equipment depreciation expense of dollar_figure for and a computer depreciation expense of dollar_figure for dollar_figure x eight loads per month equals dollar_figure per month x months equals dollar_figure a deduction is allowed for depreciation of property used in a trade_or_business or held_for_the_production_of_income sec_167 petitioners have failed to show that the computer or the equipment being depreciated was used in a trade_or_business or held_for_the_production_of_income accordingly petitioners’ depreciation_deductions are disallowed b mr alami’s soccer coach employment expenses the amount of soccer coaching expenses still in dispute is dollar_figure petitioners did not produce any receipts but did produce a photo of the items mr alami purchased and a catalog of prices the photo showed soccer balls three soccer ball bags a ball pump and other items which were unclear mr alami testified he purchased these items for his job as a soccer coach mr alami failed to present sufficient evidence that he actually incurred the expenses of purchasing these items accordingly these expenses are not deductible c ms alami’s nurse employee_expenses the amount of ms alami’s employee business_expenses still in dispute for is dollar_figure petitioners claim this amount resulted from cell phone expenses job-related education expenses financial publication expenses and uniform expenses petitioners substantiated dollar_figure of cell phone expenses and provided a catalog listing scrub prices required work attire the amount of ms alami’s employee business_expenses still in dispute for is dollar_figure petitioners claim this amount resulted from dollar_figure in publication expenses and dollar_figure in unconceded uniform maintenance_expenses petitioners substantiated dollar_figure of uniform maintenance_expenses a cellular phone is listed_property for purposes of sec_274 and subject_to the strict substantiation requirements of sec_274 sec_280f a taxpayer must establish the amount of business use and the amount of total use for the property to substantiate the amount of expenses for listed_property nitschke v commissioner tcmemo_2000_230 sec_1_274-5t temporary income_tax regs supra petitioners provided copies of their cellular phone bills but failed to establish that they incurred any expense to use ms alami’s cellular phone for employee business purposes in addition to those expenses they would have incurred if she had used it only for personal purposes ms alami was not required by her employer to have a cellular phone accordingly petitioners’ deduction for ms alami’s cellular phone is disallowed see riley v commissioner tcmemo_2007_153 stockwell v commissioner tcmemo_2007_149 wasik v commissioner tcmemo_2007_148 petitioners have failed to provide adequate substantiation of the remaining expenses ms alami claimed as business_expense deductions in and accordingly the remaining employee_business_expense deductions are disallowed iii charitable_contribution deductions petitioners claim deductions for cash and noncash charitable_contributions made in and the amounts of charitable_contribution deductions still in dispute for and are dollar_figure and dollar_figure respectively a the amounts of cash and noncash charitable_contributions still in dispute for are dollar_figure and dollar_figure respectively substantiation of the disputed amounts is sparse at best petitioners have produced a copy of a check written on date to the islamic relief fund in the amount of dollar_figure petitioners have also produced receipts from the vietnam veterans of america and the lupus foundation neither receipt contains the amount of the donation the lupus foundation receipt is dated and the vietnam veterans of america receipt is not dated petitioners submitted an undated handwritten list of items that were donated to both organizations in in general a taxpayer is entitled to deduct charitable_contributions made during the taxable_year to or for_the_use_of certain types of organizations sec_170 c a taxpayer is required to substantiate charitable_contributions records must be maintained sec_6001 sec_1_6001-1 income_tax regs a contribution of money in an amount less than dollar_figure made in a tax_year beginning before date may be substantiated with a canceled check a receipt or other reliable evidence showing the name of the donee the date of the contribution and the amount of the contribution sec_1_170a-13 income_tax regs the copy of the check to the islamic relief fund submitted by petitioners contains the name of the donee the date and the amount of the contribution respondent has not disputed the status of this organization as a qualified charitable donee accordingly petitioners have substantiated a dollar_figure cash charitable_contribution and are entitled to a charitable_contribution_deduction in that amount contributions of cash or property in excess of dollar_figure require the donor to obtain contemporaneous written acknowledgment of the donation from the donee sec_170 at a minimum the contemporaneous written acknowledgment must contain a description of any property contributed a statement as to whether any goods or services were provided in consideration and a description and good_faith estimate of the value of any goods or services referred to sec_170 petitioners claim to have made noncash charitable_contributions of clothing and miscellaneous items worth dollar_figure and dollar_figure to goodwill industries and the veterans association respectively the receipts petitioners submitted to substantiate the noncash charitable_contributions do not meet the statutory requirements petitioners have submitted a lupus foundation receipt as substantiation although they do not claim to have made a charitable_contribution to the lupus foundation petitioners have not submitted a contemporaneous written acknowledgment from goodwill industries to substantiate a charitable_contribution petitioners submitted a receipt from the vietnam veterans of america but it is does not meet the statutory requirements of a contemporaneous written acknowledgment because it does not contain a description of the property contributed moreover the receipt is undated and cannot be shown to be contemporaneous accordingly petitioners are not entitled to a deduction for noncash charitable_contributions claimed in above that conceded by respondent b the amounts of cash and noncash charitable_contributions still in dispute for are dollar_figure and dollar_figure respectively substantiation of petitioners’ claimed charitable_contributions is also sparse for petitioners have failed to produce any evidence of the cash charitable_contributions for the reasons stated supra without substantiation we must disallow petitioners’ deduction for cash charitable_contributions above that conceded by respondent petitioners claim to have made noncash charitable_contributions of clothing and miscellaneous items worth dollar_figure to the veterans association petitioners submitted a receipt from the veteran’s thrift store as substantiation for the noncash charitable_contribution and a handwritten list of items contributed the receipt did not contain an estimated amount donated or a description of the items donated further it listed as the date acknowledged as stated supra a noncash contribution in an amount over dollar_figure requires contemporaneous written acknowledgment to substantiate the contribution at a minimum this acknowledgment must contain a description of the property donated the receipt submitted from the veteran’s thrift store does not contain such a description additionally the date listed as is unclear it could either mean october year unknown or date without a clear date we are unable to determine whether petitioners made the charitable_contribution in or another tax_year or whether petitioners received the contemporaneous acknowledgment required accordingly petitioners are not entitled to a deduction for noncash charitable_contributions in iv quiznos franchise petitioners claim a dollar_figure abandonment_loss for their quiznos restaurant franchise this includes the amount petitioners paid to incorporate casa star inc for the purpose of running petitioners’ quiznos restaurant sec_165 allows a deduction for any uncompensated loss sustained during the taxable_year the loss must be incurred_in_a_trade_or_business in any transaction entered into for profit or in a casualty or theft sec_165 the amount of the loss is the adjusted_basis of the property sec_165 the loss is allowed for the year in which the act of abandonment takes place see buda v commissioner tcmemo_1999_132 affd without published opinion 230_f3d_1357 6th cir sec_1 d income_tax regs in order for the loss of an intangible asset to be deductible there must be an intention on the part of the owner to abandon the asset and an affirmative act of abandonment jhk enters inc v commissioner tcmemo_2003_ quoting a j indus inc v united st503_f2d_660 9th cir an affirmative act of abandonment must be ascertained from all the facts and circumstances 41_tc_437 affd per curiam 340_f2d_320 9th cir and the tax_court is entitled to look beyond the taxpayer’s formal characterization 671_f2d_1028 7th cir affg tcmemo_1980_355 abandonment of an intangible_property interest should be accomplished by some express manifestation 97_tc_200 losses claimed with respect to nondepreciable_property must also meet the requirements of sec_1_165-2 income_tax regs which provides in part a loss incurred in a business or in a transaction entered into for profit and arising from the sudden termination of the usefulness in such business or transaction of any nondepreciable_property in a case where such business or transaction is discontinued or where such property is permanently discarded from use therein shall be allowed as a deduction under sec_165 for the taxable_year in which the loss is actually sustained jhk enters inc v commissioner tcmemo_2003_79 conveyance or even tender of title is not necessary to consummate an abandonment 935_f2d_703 5th cir revg 93_tc_553 when the taxpayer has not relinquished possession of an asset there must be a concurrence of the act of abandonment and the intent to abandon both of which must be shown from the surrounding circumstances a j indus inc v united_states f 2d pincite petitioners claim an abandonment_loss deduction of dollar_figure of this amount dollar_figure is the initial_amount paid for the quiznos franchise and dollar_figure is the amount_paid for incorporating casa star inc the limited_liability corporation petitioners planned to use to operate their quiznos restaurant respondent argues that petitioners should be denied the total abandonment_loss claimed because they took no action to formally dissolve casa star inc we disagree petitioners expressed their intent to abandon their quiznos franchise by the end of throughout petitioners clearly and repeatedly expressed to quiznos representatives their desire to have their franchise fee refunded because they no longer sought to open a quiznos restaurant when quiznos representatives failed to even respond to petitioners’ repeated requests for a refund petitioners filed a complaint with the attorney_general after the attorney_general was unable to procure a refund of petitioners’ franchise fee petitioners discontinued their attempts to open a quiznos restaurant and attempts to collect a refund accordingly petitioners intended to abandon their quiznos franchise petitioners actually abandoned their quiznos franchise by the end of petitioners repeatedly expressed to quiznos representatives that they were discontinuing their efforts to open a quiznos restaurant and that they were abandoning their quiznos franchise petitioners did not contribute the additional money needed to open a quiznos restaurant or select a location within the 1-year limit in the initial franchise agreement or request an extension of time because of circumstances beyond their control these were clear and unequivocal indications to quiznos that petitioners were abandoning their franchise in consideration of all the facts and circumstances of the situation particularly that petitioners’ communication with quiznos was primarily unilateral these were sufficient signs of actual abandonment by petitioners in petitioners abandoned their quiznos franchise by the end of neither the code nor the regulations specify the physical methods or legal procedures for abandoning a franchise nevertheless petitioners’ expression of their intent to abandon and actual act of abandonment both occurring by the end of are sufficient proof of petitioners’ abandonment accordingly petitioners are entitled to an abandonment_loss of the quiznos franchise on their income_tax return at the end of petitioners also had abandoned casa star inc although petitioners had not formally dissolved casa star inc the surrounding facts and circumstances show petitioners’ abandonment casa star inc existed solely for the purpose of running petitioners’ quiznos restaurant when petitioners expressed their intent to abandon their quiznos franchise petitioners also expressed their intent to abandon casa star inc under the facts of this case petitioners’ abandonment of their quiznos franchise was also an abandonment of casa star inc because casa star inc ceased to be of use to petitioners once they abandoned their quiznos franchise there is no evidence that petitioners have taken any steps to use casa star inc for purposes other than running their quiznos franchise rather at trial petitioners were not even aware whether casa star inc was in existence accordingly petitioners are entitled to an abandonment_loss of casa star inc on their income_tax return to reflect the foregoing decision will be entered under rule
